DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered. Claims 1-9 and 11-30 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant argues Richards does not disclose a signal receiver having multiple transversely spaced vertical antennas as recited in the claims. Richards is not relied upon for disclosing these limitations. In column 2 lines 43-51 Hourtane discloses the speedometer is a speed measurement system comprising of a computing unit connected to a plurality of antennas, each antenna being associated with a segment and having at least two lobes at a distance from each other along a longitudinal direction of the roadway, with each antenna being capable of picking up a signal transmitted by a suitable transmitter with which a contact shoe of the vehicle is fitted. Therefore one of ordinary skill in the art would 
Applicant also argues Hourtane is completely silent as to a signal receiver arranged in the vehicle and having multiple transversely spaced vertical antennas as recited in the claim. As stated above, In column 2 lines 43-51 Hourtane discloses the speedometer is a speed measurement system comprising of a computing unit connected to a plurality of antennas, each antenna being associated with a segment and having at least two lobes at a distance from each other along a longitudinal direction of the roadway, with each antenna being capable of picking up a signal transmitted by a suitable transmitter with which a contact shoe of the vehicle is fitted. Therefore one of ordinary skill in the art would recognize that Hourtane does disclosed a signal receiver having multiple transversely spaced vertical antennas as recited in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12-13, 16, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”).


Regarding claims 1 and 16, Richards discloses inductive positioning of a current collector on a vehicle relative to a stationary current conductor the vehicle comprising the current collector arranged to be displaced between a retracted first position and an operative second position in contact with the current conductor positioning means for moving the current collector at least in the vertical direction of the vehicle (see Fig. 1 and Col. 8 lines 8-28 rapid transitions of the vehicle bearing 18 between a stowed position, a deployed position relative to the road bearing 24, and hovering above the road bearing 24. A micro-PNT 72 or comparable device can also allow the vehicle bearing to automatically track the location of the road bearing even when not adjacent to it.); and 
transmitting a signal having predetermined phase characteristics using a signal transmitter arranged along the longitudinal direction of the current conductor detecting the transmitted signal using a signal receiver on the vehicle, which signal receiver comprises at least one vertical antenna detecting the phase characteristics of the signal induced in the at least one vertical antenna indicating the relative location of the vertical antenna and the signal transmitter in the transverse direction of the vehicle controlling the positioning means in dependence of the received signals (see Fig. 1 and Col. 8 lines 8-28 The road bearing 24 will naturally include location and identification devices (e.g. circuits, transmitters, etc.) that detect the presence of a vehicle bearing 18, identify the associated vehicle, and send a signal to the vehicle/vehicle bearing 18. This sort of system allows electrified roadways to identify vehicles for purposes of charging vehicle owners for electrical power usage, and also allows the vehicle to locate the road bearing. However, in a hover mode, as disclosed herein, when the vehicle bearing 18 is at least partially withdrawn from the road bearing 24, the PNT 72 or other comparable device can accurately track the position of the vehicle bearing in space in real time based on the most recent positional reference).

Hourtane discloses ground level power supply systems for non-guided vehicles that detects signals induced in two or more transversely spaced antennas and comparing phase characteristics of each signal to determine the location of the current collector relative to the signal transmitter (see Col. 2 lines 43-49 the speedometer is a speed measuring unit comprising of a computing unit connected to a speed sensor, the sensor being capable of generating a signal based on which the computing unit is capable of determining a measurement of the speed of a vehicle travelling over the section of the roadway; the speedometer is a speed measurement system comprising of a computing unit connected to a plurality of antennas, each antenna being associated with a segment and having at least two lobes at a distance from each other along a longitudinal direction of the roadway, with each antenna being capable of picking up a signal transmitted by a suitable transmitter with which a contact shoe of the vehicle is fitted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hourtane with the system disclosed by Richards in order to provide for the charging of the battery of a non guided electric vehicle while it is travelling (Hourtane, Col. 1 lines 20-24).

Regarding claim 12, Richards further discloses controlling the positioning means to move the current collector substantially vertically the first towards the second positions when the presence of the current is detected (see and Col. 8 lines 8-28 Adding a PNT 72 or comparable position determining device onto the vehicle bearing 18 can enable rapid transitions of the vehicle bearing 18 between a stowed position, a deployed position relative to the road bearing 24, and hovering above the road bearing).

Regarding claim 13, Richards further discloses controlling the positioning means to move the current collector substantially vertically to an intermediate position between the first and second positions when the presence of the current conductor is detected (see and Col. 8 lines 8-28 Adding a PNT 72 or comparable position determining device onto the vehicle bearing 18 can enable rapid transitions of the vehicle bearing 18 between a stowed position, a deployed position relative to the road bearing 24, and hovering above the road bearing).

Regarding claim 23, Richards is not explicit on detecting signals induced in two or more transversely spaced antennas and comparing phase characteristics of each signal to determine the location of the current collector relative to the signal transmitter, however,
Hourtane discloses ground level power supply systems for non-guided vehicles that detects signals induced in two or more transversely spaced antennas and comparing phase characteristics of each signal to determine the location of the current collector relative to the signal transmitter (see Col. 2 lines 43-49 the speedometer is a speed measuring unit comprising of a computing unit connected to a speed sensor, the sensor being capable of generating a signal based on which the computing unit is capable of determining a measurement of the speed of a vehicle travelling over the section of the roadway; the speedometer is a speed measurement system comprising of a computing unit connected to a plurality of antennas, each antenna being associated with a segment and having at least two lobes at a distance from each other along a longitudinal direction of the roadway, with each antenna being capable of picking up a signal transmitted by a suitable transmitter with which a contact shoe of the vehicle is fitted).


Regarding claim 26, Richards is not explicit on the at least one vertical antenna is arranged on the current collector, however,
Hourtane discloses the at least one vertical antenna is arranged on the current collector (see Fig.1 item 53).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hourtane with the system disclosed by Richards in order to provide for the charging of the battery of a non guided electric vehicle while it is travelling (Hourtane, Col. 1 lines 20-24).

Regarding claim 27, Richards further discloses a vehicle comprising a current collector and a signal receiver, wherein the vehicle is operable as a component part of the claimed arrangement (see Fig. 1 and Col. 4 line 63 – Col. 5 line 5 it has been recognized that it would be advantageous to provide high-powered electrical transfer between roads and moving vehicles via an inductive transmission system. It has also been recognized that it would be advantageous to have a roadway electrical transmission system that is sufficiently smooth for transmission of electrical power to moving electric vehicles via an air bearing inductive transmission device, yet has sufficient traction and durability to form part of a roadway surface for motor vehicles).


Claims 2-4, 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”) in further view of US 2006/0251428 A1 (“Gieseler”).

Regarding claims 2 and 17, Richards in view of Hourtane is not explicit on a signal comprising a pulse train having predetermined non-symmetric phase characteristics, however,
	Gieseler discloses a method and system for converting an optical received pulse train into an electrical output pulse train comprising a pulse train having predetermined non-symmetric phase characteristics into the signal transmitter and determining the phase characteristics of the detected signal (see [0023] The transformation of the second voltage pulse train into the third voltage pulse train is performed using an assembly of a high-pass character. However, when transmitting signals of asymmetrical signal character, there will be an undesired up-integrating of the voltage pulse trains at a high-pass output. To avoid these dynamic offsets the process of integration is counteracted as per the invention. To this end, at least a partial discharge of the capacitor is effected during the pulse pauses. The amplitude of the second voltage pulse train determines the intensity of the discharge in direct proportionality).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the specific phase characteristics disclosed by Gieseler with the system disclosed by Richards in view of Hourtane in order to improve transmission quality and to reduce the latency time of the signal (Gieseler, [0010]).

Regarding claims 3 and 18, Richards in view of Hourtane is not explicit on transmitting a signal comprising an asymmetric pulse train, however, 
(see [0023] The transformation of the second voltage pulse train into the third voltage pulse train is performed using an assembly of a high-pass character. However, when transmitting signals of asymmetrical signal character, there will be an undesired up-integrating of the voltage pulse trains at a high-pass output. To avoid these dynamic offsets the process of integration is counteracted as per the invention. To this end, at least a partial discharge of the capacitor is effected during the pulse pauses. The amplitude of the second voltage pulse train determines the intensity of the discharge in direct proportionality).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the specific phase characteristics disclosed by Gieseler with the system disclosed by Richards in view of Hourtane in order to improve transmission quality and to reduce the latency time of the signal (Gieseler, [0010]).

Regarding claims 4 and 22, Richards in view of Hourtane is not explicit on transmitting a signal comprising an amplitude modulated pulse train, however,  
Gieseler discloses transmitting a signal comprising an amplitude modulated pulse train (see [0023] The transformation of the second voltage pulse train into the third voltage pulse train is performed using an assembly of a high-pass character. However, when transmitting signals of asymmetrical signal character, there will be an undesired up-integrating of the voltage pulse trains at a high-pass output. To avoid these dynamic offsets the process of integration is counteracted as per the invention. To this end, at least a partial discharge of the capacitor is effected during the pulse pauses. The amplitude of the second voltage pulse train determines the intensity of the discharge in direct proportionality).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the specific phase characteristics disclosed by Gieseler with .



Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”) and US 2006/0251428 A1 (“Gieseler”) in further view of US 2016/0178740 A1 (“Sieber”).

Regarding claims 5 and 20, Richards in view of Hourtane and Gieseler is not explicit on transmitting a signal generated by a digital modulation scheme, however,
	Sieber discloses systems, methods and apparatuses for living object protection having extended functionality in wireless power transfer applications that transmits a signal generated by a digital modulation scheme (see [0068] the transponder 802 may be further configured to transmit an identifier message (ID) associated with the transponder 802, or more generally with the vehicle 850 (e.g., the message comprises an identifier of the vehicle 850), to the base pad 404 by modulating the reflected radar signal using a suitable data modulation scheme, e.g., frequency shift keying, amplitude shift keying, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the digital modulation scheme disclosed by Sieber with the system disclosed by Richards in view of Hourtane and Gieseler in order to detecting objects in a detection area near a wireless power transfer system (Sieber, [0069]).

Regarding claim 6, Richards in view of Hourtane and Gieseler is not explicit on transmitting a signal generated by phase shift keying, however,
Sieber discloses transmitting a signal generated by phase shift keying (see [0068] the transponder 802 may be further configured to transmit an identifier message (ID) associated with the transponder 802, or more generally with the vehicle 850 (e.g., the message comprises an identifier of the vehicle 850), to the base pad 404 by modulating the reflected radar signal using a suitable data modulation scheme, e.g., frequency shift keying, amplitude shift keying, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the digital modulation scheme disclosed by Sieber with the system disclosed by Richards in view of Hourtane and Gieseler in order to detecting objects in a detection area near a wireless power transfer system (Sieber, [0069]).



Claims 7, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”) and US 2006/0251428 A1 (“Gieseler”) in further view of US 6,522,436 B2 (“Roberts”).

Regarding claims 7 and 19, Richards in view of Hourtane and Gieseler is not explicit on transmitting a signal comprising a Fourier series, however,
	Roberts discloses high-capacity optical transmission systems in which each optical pulse is multiplexed that transmits a signal comprising a Fourier series (see Col. 9, lines 33-50 Unlike the above described wavelength division multiplexing technique, the Fourier modulation technique encodes the optical pulse such that each channel utilises a broad bandwidth of the pulse i.e. a large number of the modes of FIG. 2, Graph B, the same bandwidth being available to each of the channels, and the channels being associated with respective periodic modulations in frequency space of the spectrum of the transmitted pulse).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Fourier series signal disclosed by Roberts with the system disclosed by Richards in view of Hourtane and Gieseler in order to increase transmission capacity (Roberts, Col. 2 lines 12-16).

Regarding claim 9, Richards in view of Hourtane and Gieseler is not explicit on transmitting a signal comprising a frequency modulated pulse train, however,
Roberts discloses transmitting a signal comprising a frequency modulated pulse train (see Col. 3 lines 30-44 a method of optical communication comprising the steps of; transmitting a train of optical pulses; and multiplexing each pulse to provide a plurality of channels; the multiplexing step comprising; modulating the spectrum of the pulse with a set of spectral modulations associated with respective channels such that a respective channel value for each channel is represented by an amount of corresponding spectral modulation, wherein each spectral modulation is defined by a respective characteristic of modulation as a function of frequency and wherein the characteristics are mutually orthogonal in frequency space).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the frequency modulated signal disclosed by Roberts with the system disclosed by Richards in view of Hourtane and Gieseler in order to increase transmission capacity (Roberts, Col. 2 lines 12-16).


Claims 8, 21, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”) and US 2006/0251428 A1 (“Gieseler”) in further view of US 2015/0260835 A1 (“Widmer”).

Regarding claims 8 and 21, Richards in view of Hourtane and Gieseler is not explicit on transmitting a signal comprising a pseudo-random noise sequence, however,
	Widmer discloses devices, systems, and methods related to wireless power transfer from a ground based charging unit to a vehicle based charging unit that transmits a signal comprising a pseudo-random noise sequence (see [0112] The radar detector unit may comprise a microcontroller 802 for determining a pseudo-random sequence comprising a pseudo-noise (PN) code and may be configured to communicate this PN code to both a transmit branch and a receive branch of the radar detector unit. The transmit branch may comprise a PN code generator 804 connected to a modulator 808, which receives a common local oscillator signal from a local oscillator 812 and which communicates a modulated PN code to an amplifier 810).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the pseudo-random noise signal disclosed by Widmer with the system disclosed by Richards in view of Hourtane and Gieseler in order to transfer power between a ground based charging unit and a vehicle based charging unit using radar based techniques (Widmer, [0002]). 

Regarding claim 25, Richards in view of Hourtane and Gieseler is not explicit on the at least one vertical antenna is arranged on a fixed location on the vehicle, however,
	Widmer discloses the at least one vertical antenna is arranged on a fixed location on the vehicle (see [0010] The apparatus comprises at least one radar antenna attached to a wirelessly chargeable vehicle and configured to transmit a radar signal into a space between a wireless power receiver of the vehicle and a wireless charger as the vehicle moves in a primary direction of movement of the vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Widmer with the system disclosed by Richards in view of Hourtane and Gieseler in order to transfer power between a ground based charging unit and a vehicle based charging unit using radar based techniques (Widmer, [0002]).

Regarding claim 28, Richards in view of Hourtane and Gieseler is not explicit on a computer program for inductive positioning of a current collector on a vehicle relative to a current conductor when said the program is run on the computer, however,
	Widmer discloses a computer program for inductive positioning of a current collector on a vehicle relative to a current conductor when said the program is run on the computer (see [0224] – [0226] The various illustrative logical blocks, modules, circuits, and method steps described in connection with the implementations disclosed herein may be implemented as electronic hardware, computer software, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system. The described functionality may be implemented in varying ways for each particular application, but such implementation decisions should not be interpreted as causing a departure from the scope of the implementations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Widmer with the system disclosed by 

Regarding claim 29, Richards in view of Hourtane and Gieseler is not explicit on a non-transitory computer readable medium carrying a computer program comprising program code means for performing inductive positioning of a current collector on a vehicle relative to a current conductor when said the program product is run on a computer, however,
Widmer discloses a non-transitory computer readable medium carrying a computer program comprising program code means for performing inductive positioning of a current collector on a vehicle relative to a current conductor when said the program product is run on a computer (see [0224] – [0226] implementations disclosed herein may be embodied directly in hardware, in a software module executed by a hardware processor, or in a combination of the two. If implemented in software, the functions may be stored on or transmitted as one or more instructions or code on a tangible, non-transitory computer readable medium. A software module may reside in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD ROM, or any other form of storage medium known in the art. A storage medium is coupled to the hardware processor such that the hardware processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the hardware processor. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk and blu ray disc where disks usually reproduce data magnetically, while discs reproduce data optically with lasers. Combinations of the above should also be included within the scope of computer readable media. The hardware processor and the storage medium may reside in an ASIC). 


Regarding claim 30, Richards in view of Hourtane and Gieseler is not explicit on a control unit for inductive positioning of a current collector on a vehicle relative to a current conductor, however,
Widmer discloses a control unit for inductive positioning of a current collector on a vehicle relative to a current conductor (see [0224] – [0226] implementations disclosed herein may be embodied directly in hardware, in a software module executed by a hardware processor, or in a combination of the two. If implemented in software, the functions may be stored on or transmitted as one or more instructions or code on a tangible, non-transitory computer readable medium. A software module may reside in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD ROM, or any other form of storage medium known in the art. A storage medium is coupled to the hardware processor such that the hardware processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the hardware processor. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk and blu ray disc where disks usually reproduce data magnetically, while discs reproduce data optically with lasers. Combinations of the above should also be included within the scope of computer readable media. The hardware processor and the storage medium may reside in an ASIC). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Widmer with the system disclosed by .



Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,796,272 B2 (“Richards”) in view of US 9,868,365 B2 (“Hourtane”) in further view of US 2016/0318413 A1 (“Roehrl”).

Regarding claims 11 and 24, Richards in view of Hourtane is not explicit on detecting the phase characteristics , phase shift and amplitude of the signal induced in at least one vertical antenna, however,
Roehrl discloses wireless charging for vehicle batteries that detects the phase characteristics , phase shift and amplitude of the signal induced in at least one vertical antenna (see [0039] the orientation field is detected by means of a detection device, of which the frequency-selective sensitivity is adapted to match the frequency of the orientation field. Furthermore, it is possible for the orientation field to be amplitude-modulated, phase-modulated or frequency-modulated in order to separate the orientation field from interfering signals. Furthermore, the orientation field may be folded with a code, such as a ternary or binary code. In this case the orientation receiving signal is received in accordance with the modulation of amplitude, frequency or code. Also, matched filters, phase-locked loops or correlation receivers may be used for detecting/processing the orientation field).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Roehrl with the system disclosed by Richards in view of Hourtane in order to provide a simple way to detect the relative positioning between 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665